ex1053chicosconsultin_image1.gif [ex1053chicosconsultin_image1.gif]
Consulting Services Agreement




Exhibit 10.53


THIS CONSULTING SERVICES AGREEMENT (“Agreement”), made effective as of the 7th
day of June, 2019 (“Effective Date”), is between Chico’s FAS, Inc., on behalf of
itself and its affiliates (“Company”), a Florida corporation, and “Consultant”
(identified below). The parties agree as follows:


1. Services and Deliverables: Consultant shall provide to Company the services
(“Services”) described in Attachment A, attached hereto.
2. Compensation and Invoicing: Company shall compensate Consultant and
Consultant shall submit invoices to Company as set forth in Attachment A. The
fees hereunder are not related to and have no impact on fees paid to Consultant
as compensation for service on the Company’s Board of Directors. Upon
termination, Consultant shall submit promptly a final invoice for Services
rendered and authorized, nonrefundable expenses incurred through the date of
termination.
3. Travel and Related Expenses: Consultant shall be entitled to direct payment
by or reimbursement from Company for authorized, documented and reasonable
travel expenses.
4. Term and Termination: The Term of this Agreement shall be as stated in
Attachment A. Notwithstanding anything to the contrary set forth herein, either
party may terminate this Agreement, without cause, immediately upon notice. Upon
termination, Chico’s shall owe any amounts due for Services actually performed,
but no further payment shall be due or owing for any dates after the effective
date of termination.
5. Relationship of Parties: It is understood that Consultant is an independent
contractor with respect to Company, and that Consultant is not Company’s
employee, agent or representative. Consultant shall have no authority to bind or
commit Company in any respect. Company will provide no benefits customarily
associated with an employment relationship and Consultant will be responsible
for the payment of all sums customarily paid by or withheld on behalf of
employees. Consultant waives any and all rights to make any claims to employment
benefits against Company.
6. Confidentiality: Consultant shall hold Company’s (including its affiliates’)
confidential information in strict confidence and shall not disclose or use
Company’s confidential information except to perform its obligations hereunder
or as authorized herein. Confidential information means all information
disclosed by Company to Consultant or obtained by Consultant which would be
considered by a reasonable person to be confidential.





--------------------------------------------------------------------------------








7. Ownership of Deliverables and Other Materials: All deliverables prepared by
Consultant in connection with the performance of the services under this
Agreement shall be Company’s exclusive property and shall be considered “work
made for hire” with all right, title and interest vesting in Company. Company
may use the deliverables, or any part(s) thereof, as it sees fit. If any
deliverables are not deemed a “work made for hire” and are not considered
Company’s exclusive property, then Consultant hereby fully and irrevocably
grants, assigns and conveys to Company all right, title and interest worldwide
in and to all deliverables provided by Consultant to Company hereunder.


Chico’s FAS, Inc.
Kim Roy Consulting, LLC




/s/ Greg S. Baker






/s/ Kim Roy
Signature Above
Signature Above
Print Name & Title:


Print Name & Title:

    









--------------------------------------------------------------------------------






ATTACHMENT A
Consultant






Kim Roy Consulting, LLC
Term
The Term shall expire on July 31, 2019, unless otherwise agreed by the parties.
Services
Consultant shall leverage Consultant’s extensive experience in women’s apparel
and merchandising to enhance the Company’s product and assortment and drive
profitability and growth.
Compensation Rate
$5,000 per full day, not to exceed 24 days total. Consultant shall submit the
first invoice on June 30, 2019 for all days worked through such date. Consultant
shall submit the second and final invoice on July 31, 2019 for all days worked
after June 30, 2019. 
Send Invoices To
Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
Attention: Legal Department








